People v Kamal (2016 NY Slip Op 07978)





People v Kamal


2016 NY Slip Op 07978


Decided on November 23, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 23, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
THOMAS A. DICKERSON
COLLEEN D. DUFFY
FRANCESCA E. CONNOLLY, JJ.


2015-07324
 (Ind. No. 1639/14)

[*1]The People of the State of New York, respondent,
vAhmed Kamal, appellant.


Laurette Mulry, Riverhead, NY (Alfred J. Cicale of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Edward A. Bannan of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Cohen, J.), rendered January 22, 2015, convicting him of attempted assault in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that the mandatory surcharge and fees imposed at sentencing should be waived is unpreserved for appellate review (see People v Ruz, 70 NY2d 942, 943; People v Francis, 82 AD3d 1263; People v Ziolkowski, 9 AD3d 915) and, in any event, without merit (see CPL 420.35[2]; People v Jones, 26 NY3d 730; People v Bones, 52 AD3d 522, 523; People v Domin, 13 AD3d 391, 392; People v Owens, 10 AD3d 619).
CHAMBERS, J.P., DICKERSON, DUFFY and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court